UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
MICHAEL RAPAPORT and MICHAEL           :
DAVID PRODUCTIONS, INC.,
                                       :
                Plaintiffs,
                                       :            Case No. 1:18-CV-08783
      -against-
                                       :            PLAINTIFFS’ MEMORANDUM IN
BARSTOOL SPORTS, INC., ADAM SMITH,
KEVIN CLANCY, ERIC NATHAN and                       SUPPORT OF MOTION TO FILE
                                       :            DOCUMENT UNDER SEAL
DAVID PORTNOY,
                                                :
                  Defendants.
                                       :
-------------------------------------- X
-------------------------------------- X
BARSTOOL SPORTS, INC.,                 :

                  Counterclaimant,              :

      -against-                                 :
MICHAEL RAPAPORT and MICHAEL                    :
DAVID PRODUCTIONS, INC,
                                                :
                  Cross-Defendants.
                                       :
-------------------------------------- X


                                PRELIMINARY STATEMENT

       Plaintiffs Michael Rapaport and Michael David Productions, Inc. (“Plaintiffs”) submit this

memorandum of law in support of their motion to file under seal Plaintiff Michael David

Productions, Inc.’s Production and Distribution Agreement (the “Agreement”) with Luminary

Media LLC (“Luminary”) attached hereto as Exhibit A.




                                               1
                                        BACKGROUND

       Plaintiffs request this Court’s permission to file the Agreement under seal which contains

information vital to Plaintiffs establishing damages with respect to their defamation and breach of

contract claims against Defendants.

       Courts frequently recognize that not all information filed in court should be subject to

public disclosure. This is particularly true in connection with documents and information filed

with motions of this nature, which contain highly confidential business information that is not

generally available to the public. Likewise, courts have found that documents should be sealed

when their disclosure would harm the interest of a third party against commercial competitors.

       Here, Plaintiffs request the Court’s permission to file an agreement under seal that was

entered into with a non-party to this suit. The disclosure of this Agreement would risk exposing

the innocent third party to significant commercial risks from its competitors. Moreover, the

Agreement contains a provision that obligates its signed parties to keep the terms of the Agreement

confidential. Both Plaintiffs and Luminary therefore have significant interest in maintaining the

confidentiality of the commercially sensitive information contained in the Agreement.

       For the reasons set forth below, Plaintiffs respectfully request that the Agreement

containing confidential information be filed under seal.

                                      APPLICABLE LAW

       While there is a presumption of public access to judicial documents under the common law

and First Amendment, “the court must balance competing considerations” against such a

presumption of access. Lugosch v. Pyramid Co. of Onodaga, 435 F.3d 110, 120 (2d Cir. 2006).

“The Court of Appeals for the Second Circuit has held that the decision whether to seal court

records requires weighing the importance of the presumption of public access, depending on the



                                                2
type of judicial function at issue, against the interests sought to be protected by sealing.”

Encyclopedia Brown Prods. v. Home Box Office, 26 F. Supp. 2d 606, 610-11 (S.D.N.Y. 1998).

       “Congress itself has recognized that under compelling or extraordinary circumstances, an

exception to the general policy of public access is necessary.” In re Fairfield Sentry Ltd., 2011

U.S. Dist. LEXIS 105770, at *26 (S.D.N.Y. Sep. 15, 2011). “The presumption of public access to

judicial documents is subject to multiple, well-recognized exceptions.” Refco Grp., LLC v. Cantor

Fitzgerald, L.P., 2015 U.S. Dist. LEXIS 92301, at *23 (S.D.N.Y. Jul. 15, 2015). Among the

“countervailing factors” that may outweigh the public interest in disclosure are “the privacy

interests of those resisting disclosure.” Lugosch, 435 F.3d at 120.

       “A party may overcome the presumption of access by demonstrating that sealing will

further other substantial interests such as a third party's personal privacy interests.” Under Seal v.

Under Seal, 273 F. Supp. 3d 460, 467, 2017 U.S. Dist. LEXIS 128000, *10 (citing United States

v. Aref, 533 F.3d 72, 83 (2d Cir. 2008)). “Because the ‘privacy interests of innocent third parties .

. . should weigh heavily in a court's balancing equation’ between the presumption of public access

and a request to seal, and because records which would aid ‘[c]ommercial competitors seeking an

advantage over rivals’ are among those documents the confidentiality of which may outweigh the

public's presumption of access, the Court has previously sealed similar documents.” United States

SEC v. Ahmed, 2018 U.S. Dist. LEXIS 152504, *8-9 (internal citation omitted). The court may

issue an order to protect a party by “requiring that a trade secret or other confidential research,

development, or commercial information not be revealed or be revealed only in a specified way[.]”

Fed. R. Civ. P. 26(c)(1)(G).

       In the Southern District of New York, documents containing proprietary business

information are appropriate for sealing. A document may be filed under seal if it “contains



                                                  3
sensitive and proprietary information that is not generally publicly available and that, if revealed,

could cause significant competitive harm to Plaintiff.” Awestruck Mktg. Grp., LLC v. Black Ops

Prods., LLC, 2016 U.S. Dist. LEXIS 190345, at *5 (S.D.N.Y. June 20, 2016). A document should

be filed under seal if it involves the party’s “privacy interests” and would likely cause harm to the

party if revealed to competitors. Playtex Prods., LLC v. Munchkin, Inc., 2016 U.S. Dist. LEXIS

42261, at 40-41 (S.D.N.Y. Mar. 29, 2016). A party’s interest in protecting confidential business

information may outweigh the qualified First Amendment presumption of public access. Standard

Inv. Chtd., Inc. v. Fin. Indus. Regulatory Auth., Ind., 347 F. App'x 615, 617 (2d Cir. 2009). Privacy

interests outweigh the presumption of public access and documents may be filed under seal when

they contain highly proprietary material, including business information. GoSmile, Inc. v. Levine,

769 F. Supp. 2d 630, 649-50 (S.D.N.Y. 2011). “Undisclosed business and proprietary information

deserves protection.” Sherwin-Williams Co. v. Spitzer, 2005 U.S. Dist. LEXIS 18700, at *66

(N.D.N.Y. Aug. 24, 2005). Assertions that a party’s “competitors who do not now have this

information could use it to do competitive injury” is a sufficient basis to grant a motion to seal.

Gelb v. American Tel. & Tel. Co., 813 F. Supp. 1022, 1035 (S.D.N.Y. 1993). Parties “have a

significant interest in maintaining the privacy of their proprietary information and that information

would traditionally be considered private rather than public.” Avocent Redmond Corp. v. Raritan

Ams., Inc., 2012 U.S. Dist. LEXIS 107801, at *42 (S.D.N.Y. Jul. 31, 2012). As set forth herein,

the document at issue contains proprietary business information that is appropriate for sealing.

                                          ARGUMENT

       Here, the Agreement contains proprietary terms of Plaintiffs’ business agreement with

Luminary. Luminary is a podcast platform that was founded less than two years ago. Because of

the infancy of Luminary’s business, there is a strong interest in keeping the terms of the its



                                                 4
agreements, including its Agreement with Plaintiffs, confidential. The terms of the Agreement

clearly classify as the type of “sensitive and proprietary information that is not generally publicly

available and that, if revealed, could cause significant competitive harm” as contemplated by

Awestruck Mktg. Grp. This assertion alone is a sufficient basis to grant Plaintiffs motion to seal.

Gelb, 813 F. Supp. at 1035. Luminary has a significant interest in maintaining the privacy of its

proprietary information and should not be exposed to the risk of being put at a disadvantage against

commercial competitors. This interest is even greater where, as is the case here, the third party is

unaffiliated with the litigation. This privacy interest “should weigh heavily” in this court's

balancing equation’ between the presumption of public access and a request to seal.

       Furthermore, because the Agreement includes a provision that requires its terms be kept

confidential, Plaintiffs should not be forced to choose between the fair adjudication of its claims

and the willful violation of the Agreement. The terms of the Agreement are significant to

evidencing Plaintiffs’ damages with respect to their defamation and breach of contract claims

against Defendants, which will be considered by this Court in Plaintiffs’ forthcoming motion for

summary judgment.

                                         CONCLUSION

       For all of the foregoing reasons, Plaintiffs’ motion to seal should be granted.

Dated: February 27, 2020                              Respectfully submitted,

                                                      /s/ Richard S. Busch
                                                      Richard S. Busch
                                                      KING & BALLOW
                                                      315 Union Street, Suite 1100
                                                      Nashville, Tennessee 37201
                                                      Telephone: (615) 726-5422
                                                      Facsimile: (615) 726-5417
                                                      rbusch@kingballow.com
                                                      Attorney for Plaintiff



                                                 5
